Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s arguments, see Remarks, filed on October 8, 2021 with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0131964 A1 to Sternberg et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0131964 A1 to Sternberg et al., hereinafter, “Sternberg” in view of US 2012/0026326 A1 to Itoh et al., hereinafter, “Itoh”.
Claim 1. A method of performing an integrity check on a plurality of video surveillance cameras, the method comprising: Sternberg [0002] teaches the present application discloses monitoring quality of video data in a video surveillance infrastructure
Sternberg [0003] teaches a typical video surveillance application comprises many cameras, camera network switches, recording servers, storage system and video management software (VMS).
Itoh [0041] also teaches FIG. 1 illustrates the entire configuration of one embodiment of the present invention. FIG. 1 illustrates a configuration in the case where the present invention is applied to a surveillance camera system (video surveillance system) configured by a camera, a recording medium, and an output device.
Itoh [0086] also teaches as illustrated in FIG. 16, a mode may be adopted in which information such as a video is transferred to a surveillance server 90 and a maintenance site 91 via networks 80, 81, and 82 from surveillance sites 70 and 71 in an environment in which multiple cameras are installed.
retrieving a recent video frame from each of the plurality of video surveillance cameras; Sternberg [0004] teaches up until now, figuring out if the video streams are properly recorded has been a complex manual process. Existing network monitoring tools provide a large number of measures but don't accurately identify whether each video stream is working properly, recording completely and being retained for the intended period of time. The best they can do is to identify more obvious situations where physical devices fail completely. Worse, some tools bombard users with false alarms or large numbers of complex signals, including excess amount of non-essential information (noise). The result is that users don't know what to pay attention to or what it truly means. As a consequence, even the most sophisticated operations are forced to use human resources to manually check that each camera and associated video streams are okay on some periodic basis. This checking process requires viewing and playing back the recorded videos on each camera stream as well as validating that recordings are saved for the intended retention cycle. 
Sternberg [0020] teaches the three metrics, VPU, VSDI, and VRC are generated for each camera.
Sternberg [0024] teaches in FIG. 1, there is a collection of devices (cameras labeled C1-C10), which are the points of entry (PoE) in the respective video paths. The cameras are streaming data through one or more switches (such as, switch 1, switch 2) to one or more servers (such as server 1). Within the server(s), there are applications that process the data and store it in storage devices such as Disks 1-3. A device like a camera can have one or more streams of data. To understand the performance of the overall surveillance infrastructure, it is needed to aggregate a metric for each camera stream…. 
Itoh [0013] also teaches a block feature extraction unit to extract block features being features of each block from images after the block division of the input image and reference image divided into blocks by the block division unit
determining an integrity score for each of the recent video frames; Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
determining which of the integrity scores failed to meet a predetermined criteria; Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0049] teaches the only way for even the most sophisticated organizations to verify that they are in compliance with goals is to have employees periodically verify each camera, one-at-a-time, to make sure it is still retaining data according to the stated goals.
Itoh [0013] also teaches a malfunction determination unit to calculate a first variation between the entire features of the reference image and the entire features of the input image, and a second variation between the block features of the reference image and the block features of the input image, to determine the camera malfunction using a threshold, and output information indicating a type of the camera malfunction for each block;
Itoh [0013] also teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks; and an output unit to output a camera malfunction classified by the camera malfunction classification unit., Fig. 11
creating an integrity check report when at least one of the integrity scores failed to meet the predetermined criteria, the integrity check report including an camera identifier along with the recent video frame for each of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria; Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
While Sternberg teaches manual verification but fails to explicitly teach displaying the integrity check report, however, Itoh, in the same field of analyzing video quality, teaches and displaying the integrity check report to a user for manual verification. Sternberg [0004] teaches up until now, figuring out if the video streams are properly recorded has been a complex manual process. Existing network monitoring tools provide a large number of measures but don't accurately identify whether each video stream is working properly, recording completely and being retained for the intended period of time. The best they can do is to identify more obvious situations where physical devices fail completely. Worse, some tools bombard users with false alarms or large numbers of complex signals, including excess amount of non-essential information (noise). The result is that users don't know what to pay attention to or what it truly means. As a consequence, even the most sophisticated operations are forced to use human resources to manually check that each camera and associated video streams are okay on some periodic basis. This checking process requires viewing and playing back the recorded videos on each camera stream as well as validating that recordings are saved for the intended retention cycle. 
Sternberg [0049] teaches the only way for even the most sophisticated organizations to verify that they are in compliance with goals is to have employees periodically verify each camera, one-at-a-time, to make sure it is still retaining data according to the stated goals.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Itoh [0044] teaches the output unit 40 supplies a result recognized by the recognition unit 30 and a video signal acquired by the camera 10 to the output device 50 and the recording medium 60. The output device 50 is a device that outputs an alarm based on the result produced from the recognition unit 30, for example, when a camera malfunction is recognized. Here, an output device such as an alarm unit, a speaker, a lamp, and a monitor can be selected.
Itoh [0073-0083], [0086]
Itoh [0084] FIG. 14 illustrates an example in which the camera malfunction and the maintenance work are output via the output unit 40 and the output device 50 of FIG. 1. In the user interface for confirming the surveillance camera or recorder video, which camera is abnormal is output to a window (c10), and the type of the camera malfunction is output (c11).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify performing an integrity check on a plurality of video surveillance cameras by Sternberg with Itoh’s teaching of displaying the integrity check report. One would have been motivated to perform this combination due to the fact that it allows the ability to check the malfunction of a camera [Itoh, 0004]. In combination, Sternberg is not altered in that Sternberg continues to analyze video quality. Itoh's teachings perform the same as they do separately of displaying the integrity check report.

Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing video quality in surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. The method of claim 1, further comprises: identifying a reason that the integrity score failed to meet the predetermined criteria for each of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria; and wherein the integrity check report includes the camera identifier, the reason, and the recent video frame for each of the plurality of video surveillance cameras that had a recent video frame with an integrity score that failed to meet the predetermined criteria. Sternberg [0020] teaches the three metrics, VPU, VSDI, and VRC are generated for each camera.
Sternberg [0024] teaches in FIG. 1, there is a collection of devices (cameras labeled C1-C10), which are the points of entry (PoE) in the respective video paths. The cameras are streaming data through one or more switches (such as, switch 1, switch 2) to one or more servers (such as server 1). Within the server(s), there are applications that process the data and store it in storage devices such as Disks 1-3. A device like a camera can have one or more streams of data. To understand the performance of the overall surveillance infrastructure, it is needed to aggregate a metric for each camera stream…. 
Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Itoh [0013] teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks
Itoh [0044] teaches the output unit 40 supplies a result recognized by the recognition unit 30 and a video signal acquired by the camera 10 to the output device 50 and the recording medium 60. The output device 50 is a device that outputs an alarm based on the result produced from the recognition unit 30, for example, when a camera malfunction is recognized. Here, an output device such as an alarm unit, a speaker, a lamp, and a monitor can be selected.
Itoh [0075-0084]
Claim 3. The method of claim 2, wherein the reason comprises one or more of blur, blockage, miss-alignment, under exposure and over exposure. Itoh [0013] teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks
Itoh [0087] teaches According to the present invention, when using the features and moving area of the entire of the input image and the reference image and those divided into multiple blocks, the surveillance camera system can detect and classify various camera malfunctions such as partial occlusion, entire occlusion, camera angle shift (deviation in the camera direction), defocus, noises, and halation.
Claim 4. The method of claim 1, further comprising: retrieving a reference video frame for each of the plurality of video surveillance cameras; and using the reference video frame and the recent video frame when determining the integrity score for each of the recent video frames. Sternberg [0020] teaches the three metrics, VPU, VSDI, and VRC are generated for each camera.
Sternberg [0024] teaches in FIG. 1, there is a collection of devices (cameras labeled C1-C10), which are the points of entry (PoE) in the respective video paths. The cameras are streaming data through one or more switches (such as, switch 1, switch 2) to one or more servers (such as server 1). Within the server(s), there are applications that process the data and store it in storage devices such as Disks 1-3. A device like a camera can have one or more streams of data. To understand the performance of the overall surveillance infrastructure, it is needed to aggregate a metric for each camera stream…. 
Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction
Itoh FIG. 13
Itoh [0086] teaches as illustrated in FIG. 16, a mode may be adopted in which information such as a video is transferred to a surveillance server 90 and a maintenance site 91 via networks 80, 81, and 82 from surveillance sites 70 and 71 in an environment in which multiple cameras are installed. 
Itoh [0087] teaches According to the present invention, when using the features and moving area of the entire of the input image and the reference image and those divided into multiple blocks, the surveillance camera system can detect and classify various camera malfunctions such as partial occlusion, entire occlusion, camera angle shift (deviation in the camera direction), defocus, noises, and halation.
Claim 5. The method of claim 1, further comprising receiving from the user an on-demand request to perform the integrity check on the plurality of video surveillance cameras. Itoh [0058] teaches setting of the features is different depending on the camera malfunction desired to be detected, and can be performed by a user.
Itoh [0068] teaches the entire feature extraction unit 3020 and the block feature extraction unit 3022 calculate the above-described features. The entire feature extraction unit 3020 calculates the features for the entire image, and the block feature extraction unit 3022 calculates each of the features in each block. Setting of the features is different depending on the camera malfunction desired to be detected, and can be performed by a user.
Claim 6. The method of claim 1, further comprising receiving from the user a time schedule to perform the integrity check on the plurality of video surveillance cameras. Itoh [0058] teaches even if an automatically-updated unit is not used as in the reference image update unit 301, the reference image D100 can be arbitrarily set by a user. As a result, in the specified time, for example, when the input image and the set reference image are compared with each other, the camera malfunction can be detected.
Itoh [0015] teaches wherein the malfunction determination unit calculates the malfunction candidate area as a malfunction area when the malfunction candidate area is not the moving area and a malfunction continuation time continues for a predetermined time or more, and determines to be the camera malfunction when an area of the malfunction area is larger than or equal to a threshold
Claim 7. The method of claim 1, wherein the integrity score identifies a measure related to blur in the recent video frame. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 8. The method of claim 1, wherein the integrity score identifies a measure related to blockage in the recent video frame. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 9. The method of claim 1, wherein the integrity score identifies a measure related to miss-alignment in the recent video frame. Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 10. The method of claim 1, wherein the integrity score identifies a measure related to over and/or under exposure in the recent video frame. Itoh [0070] teaches the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073], [0080-0081]
Itoh FIG. 13
Claim 11. The method of claim 1, wherein the predetermined criteria comprises a predetermined threshold. Itoh [0013] teaches to determine the camera malfunction using a threshold, and output information indicating a type of the camera malfunction for each block
Itoh [0015] teaches wherein the malfunction determination unit calculates the malfunction candidate area as a malfunction area when the malfunction candidate area is not the moving area and a malfunction continuation time continues for a predetermined time or more, and determines to be the camera malfunction when an area of the malfunction area is larger than or equal to a threshold., [0073], [0080-0081]
Claim 12. A method of performing an integrity check on a plurality of video surveillance cameras, the method comprising: retrieving a recent video frame from each of the plurality of video surveillance cameras; retrieving a reference image for each of the plurality of video surveillance cameras; determining a integrity score for each of the recent video frames, wherein the integrity score for each of the recent video frames is determined using the recent video frame and the corresponding reference image; determining which of the integrity scores failed to meet a predetermined criteria; and alerting a user to those of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria. See the analysis of claim 1.
Claim 13. The method of claim 12, further comprises: identifying a reason that the integrity score failed to meet the predetermined criteria for each of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria; and alerting the user includes providing a camera identifier, the reason, and the recent video frame for each of the plurality of video surveillance cameras that produced a recent video frame with an integrity score that failed to meet the predetermined criteria. See the analysis of claim 2.
Claim 14. The method of claim 13, wherein the reason comprises one or more of blur, blockage, miss-alignment, under exposure and over exposure. See the analysis of claim 3.
Claim 15. The method of claim 12, further comprising receiving from the user an on-demand request to perform the integrity check on the plurality of video surveillance cameras. See the analysis of claim 5.
Claim 16. The method of claim 12, further comprising receiving from the user a time schedule to perform the integrity check on the plurality of video surveillance cameras. See the analysis of claim 6.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0131964 A1 to Sternberg et al., hereinafter, “Sternberg” in view of US 2012/0026326 A1 to Itoh et al., hereinafter, “Itoh” and US 2009/0040303 A1 to Finn et al., hereinafter, “Finn”.
Claim 17. A method of performing on-demand integrity checks on a plurality of video surveillance cameras, each of the plurality of video surveillance cameras having a camera attribute, the method comprising: Sternberg [0002] teaches the present application discloses monitoring quality of video data in a video surveillance infrastructure
Sternberg [0003] teaches a typical video surveillance application comprises many cameras, camera network switches, recording servers, storage system and video management software (VMS).
for each of the video surveillance cameras in the requested group: accessing a recent video frame captured by each of the video surveillance cameras in the requested group of video surveillance cameras; Sternberg [0020] teaches the three metrics, VPU, VSDI, and VRC are generated for each camera.
Sternberg [0024] teaches in FIG. 1, there is a collection of devices (cameras labeled C1-C10), which are the points of entry (PoE) in the respective video paths. The cameras are streaming data through one or more switches (such as, switch 1, switch 2) to one or more servers (such as server 1). Within the server(s), there are applications that process the data and store it in storage devices such as Disks 1-3. A device like a camera can have one or more streams of data. To understand the performance of the overall surveillance infrastructure, it is needed to aggregate a metric for each camera stream…. 
analyzing each of the recent video frames and determining a measure related to one or more of blur, blockage and exposure; Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Sternberg fails to explicitly teach grouping the plurality of video surveillance cameras. Itoh, in the field of analyzing video quality, teaches grouping the plurality of video surveillance cameras into at least a first group in which the video surveillance cameras in the first group share a camera attribute value and a second group in which the second group share a camera attribute value different from that of the first group; Itoh [0077] teaches calculation of the malfunction candidate, the features and the change calculation method of the entire image or each block may be selected in each event desired to be output as the malfunction, and the malfunction candidate image D106 may be calculated. The predetermined value is stored in each bit of the information area in each block of the malfunction candidate image D106. Also in the method for using the features in each block, the correlation value may be calculated or the subtraction may be calculated as the variation according to the type of the malfunction desired to be detected or the features to be used 
Itoh [0086] teaches as illustrated in FIG. 16, a mode may be adopted in which information such as a video is transferred to a surveillance server 90 and a maintenance site 91 via networks 80, 81, and 82 from surveillance sites 70 and 71 in an environment in which multiple cameras are installed. Examiner interprets sites 70 and 71 to be 2 different groups of camera.
Itoh [0084] teaches FIG. 14 illustrates an example in which the camera malfunction and the maintenance work are output via the output unit 40 and the output device 50 of FIG. 1. In the user interface for confirming the surveillance camera or recorder video, which camera is abnormal is output to a window (c10), and the type of the camera malfunction is output (c11). By the setting of FIG. 13, the maintenance work can be output at the same time (c12).
Itoh [0013], [0087], Fig 13
Sternberg, Itoh and Finn teaches determining an integrity score for each of the recent video frames based at least in part on the measure related to one or more of blur, blockage and exposure; comparing the integrity score to an integrity score criteria; Sternberg [0026] teaches therefore, based on the aliveness of all components in the surveillance infrastructure, any component failure in the video stream path will cause VPU for that path to degrade or fail completely, i.e. VPU metric value becomes equal to zero.
Sternberg [0027] teaches given recording schedule, when videos are recording properly for a single camera stream i, VPU.sub.i=1. Otherwise, if video is failing to record for any reason, VPU.sub.i=0.
Sternberg [0038] teaches VSDI measures the performance impact of saturation or decay of a video network on video quality. This is different from VPU in that VPU measures camera streams that are in a failed state. VSDI measures the health of camera streams that are still recording data but due to problems, are decaying in the quality of video that is getting recorded.
Sternberg [0049] teaches the only way for even the most sophisticated organizations to verify that they are in compliance with goals is to have employees periodically verify each camera, one-at-a-time, to make sure it is still retaining data according to the stated goals.
Itoh [0013] teaches a malfunction determination unit to calculate a first variation between the entire features of the reference image and the entire features of the input image, and a second variation between the block features of the reference image and the block features of the input image, to determine the camera malfunction using a threshold, and output information indicating a type of the camera malfunction for each block;
Itoh [0013] teaches refer to a predetermined malfunction classification criterion of the camera malfunction to classify the camera malfunction based on the information indicating the type of the camera malfunction for each of the blocks; and an output unit to output a camera malfunction classified by the camera malfunction classification unit., Fig. 11
Itoh [0070] teaches Here, the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction, [0073-0081]
Itoh FIG. 13
Finn [0030] teaches as shown in FIG. 3, a number of out-of-focus metrics are calculated with regard to surveillance camera 16a to determine if it is out-of-focus. In another embodiment, previously computed out-of-focus metrics for surveillance camera 16a would be compared with current out-of-focus metrics for surveillance camera 16a to determine if surveillance camera 16a is trending towards an out-of-focus state.
and reporting to the user each of the video surveillance cameras in the requested group where the corresponding recent video frame had an integrity score that did not meet the integrity score criteria. Sternberg [0004] teaches up until now, figuring out if the video streams are properly recorded has been a complex manual process. Existing network monitoring tools provide a large number of measures but don't accurately identify whether each video stream is working properly, recording completely and being retained for the intended period of time. The best they can do is to identify more obvious situations where physical devices fail completely. Worse, some tools bombard users with false alarms or large numbers of complex signals, including excess amount of non-essential information (noise). The result is that users don't know what to pay attention to or what it truly means. As a consequence, even the most sophisticated operations are forced to use human resources to manually check that each camera and associated video streams are okay on some periodic basis. This checking process requires viewing and playing back the recorded videos on each camera stream as well as validating that recordings are saved for the intended retention cycle. 
Sternberg [0049] teaches the only way for even the most sophisticated organizations to verify that they are in compliance with goals is to have employees periodically verify each camera, one-at-a-time, to make sure it is still retaining data according to the stated goals.
Sternberg [0057] teaches FIG. 3 shows a flowchart 300 that summarizes the method of video data monitoring according to the teaching of this disclosure. In step 302, VPU is calculated for each video stream. As mentioned before, each camera may generate multiple video streams. In step 304, VSDI is calculated for each video stream. In step 306, VRC is calculated for each video stream.
Itoh [0044] teaches the output unit 40 supplies a result recognized by the recognition unit 30 and a video signal acquired by the camera 10 to the output device 50 and the recording medium 60. The output device 50 is a device that outputs an alarm based on the result produced from the recognition unit 30, for example, when a camera malfunction is recognized. Here, an output device such as an alarm unit, a speaker, a lamp, and a monitor can be selected.
Itoh [0073-0083], [0086]
Itoh [0084] FIG. 14 illustrates an example in which the camera malfunction and the maintenance work are output via the output unit 40 and the output device 50 of FIG. 1. In the user interface for confirming the surveillance camera or recorder video, which camera is abnormal is output to a window (c10), and the type of the camera malfunction is output (c11).
Sternberg and Itoh fails to explicitly teach different groups of video cameras with different attribute values, Finn, also in the field of analyzing video quality in surveillance, [0010] teaches FIG. 1 illustrates an automatic video quality monitoring system 10, which includes a number of surveillance cameras 12a, 12b, . . . 12N (collectively "surveillance cameras 12") that provide video data to network interface 14, a number of surveillance cameras 16a, 16b, . . . 16N (collectively "surveillance cameras 16") that provide video data to digital video recorder (DVR) 18
Finn [0019] teaches FIGS. 3-5 illustrate three scenarios commonly employed by VQD 36 in detecting problems with video quality. FIG. 3 shows an embodiment indicative of the first scenario, in which a number of metrics related to a single video problem (i.e. out-of-focus) are calculated from a single camera and combined or fused to detect if a particular video problem associated with the video quality metrics is present. FIG. 4 shows an embodiment indicative of the second scenario, in which a number of cameras focused on a similar region of interest (ROI) are analyzed by comparing a video quality metric common to all of the cameras. FIG. 5 shows an embodiment indicative of the third scenario, in which two different metrics (e.g. a first metric concerning illumination, and a second metric concerning out-of-focus) are combined to provide a more accurate assessment of one video problem (e.g. out-of-focus). 
receiving from a user a request to perform an integrity check on either the first group of video surveillance cameras or the second group of video surveillance cameras; Finn [FIG. 2, elements 40 and 42]
Finn [0019] teaches FIGS. 3-5 illustrate three scenarios commonly employed by VQD 36 in detecting problems with video quality. FIG. 3 shows an embodiment indicative of the first scenario, in which a number of metrics related to a single video problem (i.e. out-of-focus) are calculated from a single camera and combined or fused to detect if a particular video problem associated with the video quality metrics is present. FIG. 4 shows an embodiment indicative of the second scenario, in which a number of cameras focused on a similar region of interest (ROI) are analyzed by comparing a video quality metric common to all of the cameras. FIG. 5 shows an embodiment indicative of the third scenario, in which two different metrics (e.g. a first metric concerning illumination, and a second metric concerning out-of-focus) are combined to provide a more accurate assessment of one video problem (e.g. out-of-focus). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify performing an integrity check on a plurality of video surveillance cameras by Sternberg and Itoh with Finn’s teaching of grouping the plurality of video surveillance cameras into at least a first group in which the video surveillance cameras in the first group share a camera attribute value. One would have been motivated to perform this combination due to the fact that it allows automated video diagnostics for commercial surveillance systems is detection of complete loss of signal [Finn, 0001-0003]. In combination, Sternberg teaches analyzing video quality. Itoh is not altered in that Itoh continues to analyze video quality. Finn's teachings perform the same as they do separately of analyze different metrics of video cameras to analyze video quality.
Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing video quality in surveillance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 17.
Claim 18. Itoh further teaches wherein the recent video frames are captured by each of the video surveillance cameras in the requested group less than or equal to 24 hours prior to the request. Itoh [0058] teaches even if an automatically-updated unit is not used as in the reference image update unit 301, the reference image D100 can be arbitrarily set by a user. As a result, in the specified time, for example, when the input image and the set reference image are compared with each other, the camera malfunction can be detected. Examiner interprets specifying the time of 24 hours is merely a design option.
Itoh [0015] teaches wherein the malfunction determination unit calculates the malfunction candidate area as a malfunction area when the malfunction candidate area is not the moving area and a malfunction continuation time continues for a predetermined time or more, and determines to be the camera malfunction when an area of the malfunction area is larger than or equal to a threshold. Examiner interprets specifying the time of 24 hours is merely a design option.
Claim 19. Itoh and Finn further teaches wherein the camera attribute value represents a camera mounting location and/or a camera priority. Itoh FIG. 13
Itoh [0086] teaches as illustrated in FIG. 16, a mode may be adopted in which information such as a video is transferred to a surveillance server 90 and a maintenance site 91 via networks 80, 81, and 82 from surveillance sites 70 and 71 in an environment in which multiple cameras are installed. Examiner interprets surveillance sites 70 and 71 to be camera locations.
Finn [0010] teaches the automatic video quality analysis may be performed at a number of locations throughout system 10, including network interface 14, DVR 18, IP camera 20, networked video server 22 or monitoring station 24
Claim 20. Itoh and Finn further teaches wherein determining an integrity score for each of the recent video frames comprises a weighted summation of one or more of a blur score, a blockage score and an exposure score. Itoh [0066] teaches the correlation feature in which a similarity of these features is calculated is a type of the features; however, in the present invention, the correlation features is not calculated in the feature extraction unit 302, and can be used as a type of variation calculated in the malfunction determination unit 303. Examples include the correlation feature in which calculated is a similarity or dissimilarity of the image feature and the statistic feature, such as a normalized correlation, a summation of squared differences, a summation of absolute differences, a histogram intersection, and a histogram distance. Note that the subtraction can also be used as a variation to be calculated in the malfunction determination unit 303.
Itoh [0070] teaches the camera malfunction will be first described with reference to FIGS. 7A to 7H. FIGS. 7A to 7H illustrate examples of the types of the camera malfunction
Itoh FIG. 13
Itoh [0087] teaches According to the present invention, when using the features and moving area of the entire of the input image and the reference image and those divided into multiple blocks, the surveillance camera system can detect and classify various camera malfunctions such as partial occlusion, entire occlusion, camera angle shift (deviation in the camera direction), defocus, noises, and halation.
Finn [Abstract ] teaches the video quality metrics are fused together (42), and provided to decision logic (44), which determines, based on the fused video quality metrics
Finn [0012] teaches Different metrics are employed to detect different aspects of video quality. By fusing a number of metrics together, accurate detection of the video quality provided by surveillance cameras is provided
Finn [0014] teaches VQD 36 combines or fuses the video quality metrics into a fused video quality metric that is used to determine whether video problems exist.
Finn [0017] teaches At Step 42, the video quality metrics are fused or combined together. Fusing metrics is defined as any sort of useful combination of the video quality metrics calculated. This may include numerical combination, algebraic combination, weighted combination of parts, or organization into a system of values.
Finn [0018] teaches the fused video quality metrics are then provided to decision logic at Step 44. Decision logic determines based on the fused video quality metric provided whether or not a problem with video quality exists. If multiple problems are detected, e.g., out of focus and obscuration, then the problems will be prioritized and one or more will be reported.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661